Exhibit 10.30 FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT This First Amended and Restated Employment Agreement ("Agreement"), dated this1stday of August, 2009, is entered into by and between Alpha Natural Resources, Inc., a Delaware corporation and the successor to Foundation Coal Corporation ("Foundation"), on behalf of itself and its subsidiaries and affiliates (collectively, the "Employer"), and Kurt D. Kost ("Employee") and is effective as of July 31, 2009 (the "Effective Date"). WITNESSETH: WHEREAS, on the Effective Date, original Alpha Natural Resources, Inc. merged with and into Foundation Coal Holdings, Inc. (the "Merger"), with Foundation Coal Holdings, Inc. as the surviving corporation, which was renamed "Alpha Natural Resources, Inc." (including its successors, "Alpha"); and WHEREAS, following the Merger, Foundation was an indirect subsidiary of Alpha, and WHEREAS, effective August 1, 2009, Foundation merged with and into Alpha; and WHEREAS, Foundation and Employee had entered into an employment agreement dated as of January 1, 2009 (the "Prior Agreement"); and WHEREAS, in accordance with Section 12(b) of the Prior Agreement, Employer and Employee desire to amend and restate the Prior Agreement, as clarified in Annex A to this Agreement, which is attached hereto and expressly agreed to by Employee by his execution of this Agreement; and WHEREAS, Employee acknowledges that Employee's continued employment with Employer and the other terms and conditions contained herein serve as sufficient consideration for Employee's obligations, including post-employment obligations, contained herein. NOW, THEREFORE, for and in consideration of the mutual promises, covenants and obligations contained herein, Employer and Employee agree as follows: ARTICLE
